[Cite as Rote v. Unknown, 2010-Ohio-4230.]

                                     Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




RACHEL A. ROTE

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2010-03037-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On February 22, 2010, this court issued an entry dismissing Cooper
Properties, LLC as defendant.                The plaintiff was ordered to submit an amended
complaint on or before March 21, 2010, which named a state entity as defendant or face
dismissal of her case. A check of the docket reveals plaintiff has failed to comply with
this court’s order of February 22, 2010.             Therefore, plaintiff’s case is DISMISSED
without prejudice. The court shall absorb the court costs of this case.




                                                       ________________________________
                                                       DANIEL R. BORCHERT
                                                       Deputy Clerk
Entry cc:

Rachel A. Rote
93 Olentangy Point
Case No. 2010-03037-AD         -2-   ENTRY



Columbus, Ohio 43202

DRB/laa
Filed 5/4/10
Sent to S.C. reporter 9/2/10